Citation Nr: 1145171	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  07-19 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus prior to January 10, 2006.

2.  Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus since January 10, 2006.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1967 to May 1967. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2009 the Board remanded the Veteran's claims as entitlement to an evaluation in excess of 30 percent for bilateral pes planus, and entitlement to an effective date earlier than January 10, 2006, for a 30 percent evaluation for bilateral pes planus.  In a March 2010 decision the Board recharacterized the claims as for increased initial ratings, and the Board remanded the Veteran's claim for an initial compensable rating for bilateral pes planus prior to January 10, 2006, and denied a rating in excess of 30 percent thereafter.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued an order which granted a joint motion for partial remand (JMR), dated that same month.  A copy of the motion and the Court's Order have been incorporated into the claims folder.  Most recently, in July 2011 the Board remanded the Veteran's claim so that his VA medical records regarding his pes planus disability dated between June 19, 2002, and January 10, 2006, could be obtained.  Such records were associated with the claims folder, and in November 2011 the Appeals Management Center increased the initial rating for his service-connected pes planus to 10 percent beginning June 19, 2002, and to 30 percent from January 10, 2006.  

Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  In addition, when seeking a higher VA disability rating, the Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additional pertinent evidence was submitted in November 2011.  Although the Board may not typically consider newly received evidence in the first instance without a waiver of review by the RO, the agency of original jurisdiction, here the evidence submitted is duplicative and cumulative of evidence previously submitted in August 2011, and considered by the RO, such that the Board may proceed.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

For the entire time period in question, the Veteran's bilateral pes planus was manifested by such symptoms as swelling of his feet, pronation, pain of the plantar surfaces, and lack of improvement by orthotics; however, the condition is not so severe as to be productive of marked displacement and spasm of the Achilles tendon, and is not pronounced.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 30 percent for his service-connected bilateral pes planus prior to January 10, 2006, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 5276 (2011).

2.  The criteria for an initial rating in excess of 30 percent for his service-connected bilateral pes planus since January 10, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March and August 2006, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the June 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and non-VA medical records have been associated with the claims folder.  Social Security Administration records have also been associated with the claims folder, although they are related to the Veteran's debilitating headaches, rather than the current claims.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations on several occasions, most recently in June 2009.  Although the Board is aware that the Veteran has questioned the credentials of the examiner, the Board notes that the VA examiner's report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  Although afforded the opportunity to testify before the Board, the Veteran declined to do so.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  A zero percent disability rating is assigned for mild pes planus, characterized by a disability where symptoms are relieved by built-up shoes or arch supports.  A 10 percent rating is warranted for moderate pes planus, either unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

VA treatment records show that in June 2002 the Veteran reported swelling in his feet, and was assessed as having edema that was 2+, and prescribed Hydrochlorothiazide (HCTZ).  Swelling of his feet and ankles continued to be treated in July and August 2002.  In August 2005 the Veteran requested that he be evaluated for pes planus that was ongoing, and was assessed as having pes planus.  In a December 2005 treatment record neurological testing revealed that the Veteran had a normal gait, a tandem gait.  

F. James Herbertson, M.D., indicated that he evaluated the Veteran's feet on January 10, 2006.  At that time, the Veteran reported difficulty finding shoes to fit his feet, and indicated that he could not be on his feet for an extended period of time because of pain, which significantly restricted his physical activities and work capacity.  Dr. Herbertson discussed the Veteran's long history of feet problems, dating to in-service complaints from April 1967, and his early release due to problems with pes planus.  Dr. Herbertson indicated that he had seen the Veteran on numerous occasions for foot problems since the 1990s.  He indicated that on examination the Veteran had bilateral flatfeet which were hypermobile and caused pain when he stood for too long.  The Veteran had good pulses in his feet and normal light touch sensation of his toes.  The Veteran was advised to be very careful about his shoe wear and activity level.  Dr. Herbertson indicated that the Veteran's problems with pes planus were of a most severe nature.  

Also in January 2006 the Veteran's feet were examined by Dennis Arnold, D.P.M.  The Veteran reported his continuous problems with painful feet, primarily on the plantar and medial aspect.  On examination, there was excessive pronation that caused pain in both the plantar arch and medial arch.  The Veteran had tried a variety of orthotics and continued to have continuous discomfort.  Dr. Arnold indicated that the Veteran had been treated by Dr. Herbertson, who concurred that the Veteran's foot structure was causing discomfort.  As such, the Veteran was assessed as having pes valgus causing foot pain.  The Veteran was encouraged to try more orthotics; however, it was observed that because orthotics had not helped in the past, it was possible that they would not alleviate his foot structure and pain, such that he could continue to experience chronic problems with his feet.  

In April 2006 Dr. Herbertson saw the Veteran who was complaining of pain in his left heel.  It was observed that the Veteran had tenderness along the plantar surface of his heel, and his problem was considered to be in part related to his plantar fasciitis.  

In May 2006, Charles S. Childers, D.O., indicated that a review of records brought by the Veteran confirmed the severity of the Veteran's pes planus.  

In July 2006 the Veteran wrote that his flatfeet had not improved with the use of orthopedic shoes and appliances and that there was marked pronation with extreme tenderness according to January 2006 letters from Dr. Arnold and Dr. Herbertson.  The Veteran emphasized that his feet had been described as severe.  In sum, he contended that he was entitled to a 50 percent rating for his service-connected bilateral pes planus.  

In September 2006 the Veteran was afforded a VA examination for his feet.  The Veteran reported that he had been given orthotics and wedges which were of no help.  The Veteran reported having pain evaluated as a 4 of 10 with weakness, heat and lack of endurance on standing and walking, but not at rest.  The Veteran was on medications to include Hydrocodone for pain, and Sulindac, which were reported not to help with his feet.  The Veteran reported that his pain was an 8 of 10 during periods of flare-up, which typically lasted approximately an hour, and eased with rest.  The Veteran reported that he used a cane, and that although he had used shoe inserts in the past, he found they caused more pain, so he no longer used them.  The Veteran reported and the claims folder showed that the Veteran was on Social Security disability for headaches.  As such, regarding pes planus there was no reported effect on the Veteran's occupation or daily activities.  

Examination of the feet showed bilaterally symmetrical and normal appearance of both feet.  The Veteran's range of motion was from 0 to 20 degrees for dorsiflexion, 0 to 45 degrees for plantar flexion, 0 to 30 degrees for inversion, and 0 to 20 degrees for eversion, with pain at the end of range of motion, and no change in motion or additional limitation noted upon repeated and resisted testing of the ankles and toes.  There were objective findings of a pulling pain in the base of the Achilles tendon bilaterally with dorsiflexion and the ankles.  There was no palpable tenderness noted in the plantar surfaces bilaterally.  The Veteran's gait was normal with the aid of a cane, without functional limitations.  No callosities, breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing were noted.  The Veteran's posture was normal for all positions, including standing, squatting, supination, pronation, and rising on his toes.  The Veteran's Achilles tendon was midline bilaterally, such that manipulation was not necessary.  The Veteran's left foot showed 5 degrees of valgus, which was considered correctable, and on the right foot there were 0 degrees valgus such that correction was not necessary.  No forefoot or midfoot malalignment was noted.  Diagnostic and clinical testing revealed bilaterally moderate hallux valgus and some varus position of metatarsals.  There was flattening of the longitudinal arch of both feet, and some plantar tilt of patellae and low calcaneal pitch bilaterally compatible with pes planus deformity.  Plantar and posterior calcaneal spurs were evident bilaterally.  

In December 2006 the Veteran was afforded another VA examination for his feet.  The Veteran's history and medication list remained as stated in the prior examination.  The Veteran reported constant burning pain over his bilateral heels with walking or standing associated with weakness, lack of endurance, heat, and swelling.  These symptoms reportedly decreased with rest.  The Veteran reported experiencing flare-ups of joint disease of an 8 to 9 of 10 in severity, occurring approximately 3 to 4 times daily, and lasting approximately 30 minutes.  The Veteran indicated that standing or walking were precipitating factors, while rest and pain medications were alleviating factors.  The Veteran reported that a cane was needed for ambulation and that inserts were not effective.  The Veteran reported that his pes planus limited his ambulation to a moderate distance, and that he had not worked in 6 years partly due to pain of his feet and regular retirement.  The Veteran indicated that pes planus had not impaired his ability to perform daily functional activities of daily living.  

Physical examination revealed that the Veteran had an antalgic gait and used a cane for ambulation.  The Veteran's feet were positive for edema; however, this was considered to be from venous insufficiency not pes planus.  They were negative for ecchymosis or erythema.  Arch tenderness was negative over the lateral and medial malleolus bilaterally.  The Achilles tendon was intact and non-tender bilaterally.  Hammer toes and claw toe were negative, and there were no calluses, ulcerations, or skin breakdown bilaterally.  The Veteran was neurovascularly intact distally, with pedal pulses intact, and good capillary refill and sensation to toes.  The Veteran's range of motion bilaterally for dorsiflexion, plantar flexion, inversion and eversion were the same as at the earlier examination.  There was bilateral increased pain in the ankle joint at the end points of dorsiflexion and plantar flexion, and no further limitation or pain with 3 repetitions.  The Veteran was not otherwise limited by pain, fatigue, weakness, or lack of endurance following repetitive use, and there was no objective evidence of painful motion, edema, instability, weakness, or tenderness.  The Veteran was again observed to have an antalgic gait, and to use a cane, but not to have functional limitations.  There were once again no callosities, breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing, or any skin and vascular changes.  There was, however, pain with otherwise normal posture in all positions.  There was valgus deformity of 20 degrees for the left Achilles with weight bearing, and of 10 degrees for the right Achilles with weight bearing.  Such valgus resolved with non-weight bearing, such that it was correctable without pain.  The Veteran did not have forefoot and midfoot malalignment.  

In February 2007 Dr. Herbertson wrote that he had recently examined the Veteran.  He indicated that the Veteran did experience pain at the base of his Achilles tendons bilaterally with dorsiflexion of the ankles and that he had significant tenderness on the plantar surface of both feet.  Dr. Herbertson indicated that the Veteran had functional limitation, and that it was obvious that the Veteran walked quite slowly with his feet externally rotated because of his pes planus.  In addition, Dr. Herbertson indicated that there was definite misalignment of the midfoot and forefoot related to the Veteran's pes planus.  As such, Dr. Herbertson indicated that he disagreed with the VA's evaluation of the Veteran's pes planus, and further contended that the Veteran was more than 30 percent disabled.  

In May 2007 the Veteran wrote and contended in sum that he misunderstood the process of attaining service connection and the appropriate ratings for such service-connected disabilities, which caused him to delay seeking medical opinions that would have illustrated the level of his disability at an earlier date, in particular in 2002.  He contended that he was entitled to a rating in excess of 30 percent.  Later, in June 2007, the Veteran emphasized that the private opinions he submitted were from well-qualified individuals with such credentials as board certification in podiatric surgery and podiatric orthopedics.  In contrast, the Veteran was concerned that the individual who conducted his most recent examination was a physician's assistant, and that the earlier examiner's credentials were unclear.  

In August 2008 Dr. Herbertson treated the Veteran for a variety of reasons to include his pes planus.  The Veteran reported that he had fallen on several occasions and had difficulty walking because of pain in his feet and also because of his back.  Dr. Herbertson indicated that the Veteran obviously still had severe pes planus bilaterally, with loss of continuity of the posterior tibial tendons.  Dr. Herbertson indicated that the Veteran was having stable problems, but did not recommend surgery for the time being, rather suggested considering epidural steroid injections if all else failed.  He indicated that the Veteran's problems with falling were related to his foot problems as well as his back problems.  The Veteran was prescribed a walker.  

In June 2009 the Veteran was afforded another VA examination for his bilateral pes planus.  The Veteran reported constant mild burning pain with no swelling, heat or redness.  He indicated that he experienced pain even at rest, which worsened when he stood or walked.  The Veteran's prescriptions included Gabapentin, Hydrocodone, and Sulindac.  He reported that his pain could flare to severe, sharp pain due to activity and could last from a few minutes to a few hours.  Prolonged walking and standing precipitated a flare-up and rest with his feet elevated alleviated it.  As such, the Veteran's functional impairment was that he had to limit time spent on his feet during a flare-up.  The Veteran reported that he used a cane around the house, and a walker when he left the house.  The Veteran was unemployed and able to attend to daily activities.  The Veteran reported that he could walk or stand for 5 minutes before he developed a significant increase in bilateral foot pain.  The Veteran reported that he received Social Security Disability benefits for his headaches, and subsequently did not spend much time on his feet.  

On physical examination, all of the Veteran's toes moved.  He had 1+ pedal edema and tenderness on palpation of the sole of the foot in both the area of the arch and heel bilaterally.  His gait was antalgic with use of a walker.  Noting indications of abnormal weight bearing, the medial aspect of the sole of the shoe was much more worn than the lateral aspect bilaterally.  No skin or vascular changes were evident.  A low arch was a noted deformity bilaterally.  The Veteran's weight bearing and non-weight bearing alignment of the Achilles tendon was normal bilaterally, such that manipulation was not necessary.  No valgus or forefoot or midfoot malalignment was noted.  Radiographic report showed flattening of the longitudinal arch, some plantar tilt of patellae and low calcaneal pitch bilaterally compatible with pes planus deformity.  The diagnoses were moderately severe bilateral pes planus, bilateral hallux valgus, and bilateral calcaneal spurs.  

Based upon a review of the evidence during the course of this appeal, the Veteran complained of swelling to his feet, and his edema was treated with anti-inflammatory medications.  The Veteran consistently reported pain of his bilateral feet.  His gait was antalgic, and he walked with assistive devices, such as a cane or a walker.  Abnormal shoe wear pattern was evident on examination.  The Veteran was functionally limited in that he walked slowly with his feet externally rotated, and he experienced pain on standing or walking.  He had reportedly fallen on several occasions in part due to his pes planus.  There was pronation that caused pain in both the plantar arch and medial arch.  The Veteran had pes valgus.  He reported that orthotics were not useful to him, and that he had tried shoe inserts but found they worsened the pain.  There was objective evidence of a pulling pain in the base of the Achilles tendon.  There was pain along the plantar surfaces of the feet bilaterally.  Plantar and posterior calcaneal spurs were evident bilaterally.  The Veteran's pes planus was described as severe.  

The Board finds that the Veteran is entitled to a 30 percent rating, but no higher, because resolving reasonable doubt in favor of the Veteran there was an indication of swelling on use of his feet, pronation, pain of the plantar surfaces, and lack of improvement by orthotics.  Although the Board sympathizes with the Veteran's complaints of pain and contentions that his orthotics did not help to improve the pain, the evidence did not indicate pronounced pes planus, marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  As such, the medical evidence of record does not support a finding that the pes planus is pronounced, and thus the 50 percent rating will not be assigned.  The Board finds the evidence does not support staged ratings.  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for the Veteran's bilateral pes planus. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a careful review of the available Diagnostic Codes and the medical evidence of record, the Board finds that Diagnostic Codes other than 5276, do not provide a basis to assign an evaluation higher than that already assigned by this decision. 

In conclusion, the Board finds the evidence supports an initial rating of 30 percent and no higher for the Veteran's service-connected bilateral pes planus since June 19, 2002.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's bilateral pes planus.  In other words, the Veteran has described symptomatology regarding pes planus that includes painful and tender arches of his feet, with additional flare-ups, and difficulty walking or standing to include occasionally falling.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for service-connected bilateral pes planus prior to January 10, 2006, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an initial rating in excess of 30 percent for service-connected bilateral pes planus since January 10, 2006, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


